Title: To Alexander Hamilton from Caleb Swan, 7 January 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia January 7th 1800.
          
          I have received your letter of the 2d. instant relative to the claim of Mr. Davidson for the pay of Capt. Bishops company. The history of the business from the beginning is this. In August last Lieutenant Evans of Capt Bishops company sent the pay rolls to me for the month of July with an order at the bottom of the pay roll to pay the amount 470 54/100 dollars to Neill and Smith, merchants of this City. this mode of payment was new to me—I Consulted the accountant, who advised me that he thought the order would hold the officer accountable but I was not satisfied on the subject, and drew out formal accountable receipts for Lieutenant Evans to sign, and enclosed them to him in a letter, at the same time I paid Neill & Smith the money, which they remitted to Lieutenant Evans, when the money arrived at Winchester, it seems that Captain Bishop disavowed Lieutenant Evans’s agency in the business, and although he was absent when the Musters were made out and Certified, yet he insisted on signing the receipts which were intended for Lt Evans & made in his name (See Evans’s letter herewith). Bishop did sign the receipts & sent them to me, but as they were not intended for him I had to return them and procure from him others which were more Consistent with the transaction.
          In October while at Trenton Mr. Davidson Came and presented a claim for the pay of Captain Bishops Company for August and September. he held the receipts of the individuals for these two months, on what is Commonly Called a receipt Roll—he brought Colonel Parkers letter stating that he (Davidson) had made advances, by his advice, to releive the necessities of Bishops men, and was very urgent in his demand.
          Being Greatly harrassed at the time by various applications, I immediately referred the business to Lieutenant Meminger who had just been appointed paymaster to the 2d. Regiment of A & Egrs. Mr. Davidson Could not wait for the money but retired leaving his muster and pay Rolls with me for examination and his receipts with Neill & Smith for Collection. In the mean time I examined the rolls, asscertained the Amount, and paid it in mass with other Companies to Lieutenant Meminger the paymaster. About this time Capt Bishop arrived with his company at Bristol and Meminger prepared to pay them off, & I notified Lt Meminger that a claim for their pay was in the hands of Neill & Smith which ought to be attended to.
          It appears by Lieutenant Memingers answer to my enquiry (a copy of which is herewith enclosed) that he did not neglect to call Captain Bishops attention to the subject when he went to Bristol to pay the men—But that Captain Bishop did not arrive until nearly all the Men were paid off, and that he then agreed to collect the money from his men and reimburse Mr Davidson. If this has not been done it will be proper that Captain Bishop should attend at the next payment, and see that his men reimburse the money. I do not see how Mr Davidson can obtain it unless it be through the Agency of Captain Bishop in Concert with that of Lt Meminger the paymaster.
          Dr. Philips shall be settled with agreeably to your wishes.
          Lieut. Meminger informs me that an order has issued directing all muster and pay Rolls of the 2d Regiment of Artillerists & Engineers, to be sent to Captain Williamson at New York—he is therefore desirous to know what part (if any,) he is to take in the payment of the Regiment, or whether the said rolls are to be transmitted by Mr Williamson to him. I rather think he has misapprehended the object of the order, and shall be obliged, if you will favor me with, an explanation of it.
          I have the honor to be with the greatest respect Sir your most obt Sert
          
            C: Swan PM Genl
          
          General Hamilton New York
        